Citation Nr: 0627871	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  04-36 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a chronic right 
ankle disability.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a chronic low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to February 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in August 2001 and 
February 2005 by the Muskogee, Oklahoma, Regional Office (RO) 
of the Department of Veterans Affairs (VA) which,  
respectively, denied the veteran's application to reopen his 
previously denied claim for service connection for a low back 
disability, and reopened his claims of entitlement to service 
connection for bilateral hearing loss and a right ankle 
disability for a de novo review.

The file indicates that the veteran is also claiming 
entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 
(2005) for chronic headaches, tinnitus, and audiological 
impairment that he alleges to have been the result of 
physical injury sustained while receiving treatment at the 
Oklahoma City, Oklahoma, VA Medical Center in February 2002.  
As this issue has not been adjudicated, it is referred to the 
RO for appropriate action.

For the reasons that will be discussed below, the issues of 
service connection for bilateral hearing loss and a chronic 
right ankle disability and whether new and material evidence 
has been submitted to reopen a claim for VA compensation for 
a chronic low back disability are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.




REMAND

The veteran is seeking service connection for a chronic low 
back disability.  This claim was denied on the merits in 
prior final rating decisions beginning with a July 1976 
rating decision.  Since the time of that decision, the 
veteran applied on several occasions to reopen the claim for 
a de novo review on the merits, and the current appeal stems 
from his most recent application to reopen his claim.  In 
order to do so, he is required to submit new and material 
evidence that is pertinent to his claim of entitlement to 
service connection for a chronic low back disability. 

Before the Board can adjudicate this claim, however, further 
development must be completed to satisfy the duty to notify 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b)(1) (2005).  The RO attempted to comply 
with these provisions in correspondence sent to the veteran 
in June 2001 and April 2002.  However, in light of a recent 
decision by the United States Court of Appeals for Veterans 
Claims (Court), the Board finds that these letters fail to 
constitute sufficient notice.

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court addressed directives consistent with the 
VCAA with regard to new-and-material-evidence claims.  The 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought.  The VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Id.

Unfortunately, the June 2001 and April 2002 letters did not 
notify the veteran of the evidence and information that is 
necessary to reopen his claim for service connection for a 
chronic low back disability.  Therefore, the veteran should 
be provided with a proper notice letter that complies with 
the Court's holding in Kent.  

The Board has reviewed the claims file and notes that the 
veteran was originally scheduled for a VA examination in 
August 2001 to assess his low back disability and obtain a 
nexus opinion, including a medical determination as to 
whether it was as likely as not that his congenital lumbar 
spine condition that pre-existed his entry into active duty 
was aggravated by service.  Although the veteran failed to 
show for this examination, it is evident that the veteran had 
experienced periods of homelessness and also changed his 
residential address several times during the course of the 
claim as custody of his claims file has been transferred 
between the VA Regional Offices in Muskogee, Oklahoma, and 
Togus, Maine, and was once even mistakenly transferred to the 
Waco, Texas, VA Regional Office.  In view of the likelihood 
that there was confusion surrounding the issuance of notice 
of the scheduled examination, and in view of the stated 
willingness of the veteran at an October 2005 RO hearing 
before the undersigned Veterans Law Judge to appear for an 
examination and to keep VA abreast of his current mailing 
address, he should be afforded one more opportunity for a 
medical examination.

During his hearing, the veteran testified that during 
service, he was hospitalized for treatment of his back at 
Wilford Hall Medical Center (Lackland AFB), at the medical 
facility at Altus AFB, and at the medical facility at 
Shepherd AFB.  Hospital records from those facilities not 
already associated with the claims folder should be obtained.  

With respect to the claims of entitlement to service 
connection for bilateral hearing loss and a right ankle 
disability, the Board notes that the veteran's original 
claims for VA compensation for these disabilities were denied 
in a prior final rating decision dated in March 2000, which 
determined that neither claim was well-grounded based on the 
laws and regulations then in effect.  However, promulgation 
of the VCAA in November 2000 abolished the well-grounded 
standard and, in December 2001, the RO determined sua sponte 
that the veteran's claims for VA compensation for bilateral 
hearing loss and a right ankle disability should be reopened 
for de novo reconsideration within the context of the VCAA.  

Notice of the VCAA and evidentiary development of the claims 
of entitlement to service connection for bilateral hearing 
loss and a right ankle disability pursuant to the VCAA was 
undertaken prior to December 2005 rating decision that denied 
the claims on the merits.  However, the Board notes that the 
evidentiary development undertaken thus far remains 
incomplete.  Specifically, a review of VA medical records 
indicates that the veteran has been receiving disability 
benefits from the Social Security Administration (SSA) as of 
December 1993.  However, these records are not associated 
with the claims file.  As they are of potential relevance to 
all three issues currently on appeal, the case should be 
remanded so that an attempt may be undertaken to obtain 
copies of these records from the SSA for inclusion in the 
evidence.  See Murincsak v. Derwinski, 2 Vet. App. 363, 371 
(1992); Clarkson v. Brown, 4 Vet. App. 565 (1993); Baker v. 
Brown, 11 Vet. App. 163 (1998).

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as 
defined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), as it 
pertains to the claims for service 
connection for bilateral hearing loss and 
a right ankle disability, and new and 
material evidence to reopen the claim for 
service connection for a low back 
disability.  

(With respect to the new and material 
evidence issue, the veteran should be 
informed of the specific information and 
evidence not of record (1) that is 
necessary to reopen his claim for service 
connection for a low back disability, (2) 
that VA will seek to obtain, and (3) that 
he is expected to provide.  The veteran 
should also be advised to provide any 
evidence in his possession that pertains 
to the claim.)  

2.  The RO should contact the Social 
Security Administration and obtain the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a hearing 
loss, a low back disorder, and a right 
ankle disorder both during and since his 
separation from service, including 
medical records from Wilford Hall Medical 
Center, and the medical facilities at 
Altus and Shepherd AFBs.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

4.  The veteran must be scheduled for a 
VA medical examination in order to 
obtain a nexus opinion with respect to 
his claim of entitlement to service 
connection for a low back disability.  
The veteran's claims folder must be 
reviewed in conjunction with the 
examination.  All tests deemed 
appropriate by the examiner must be 
performed.  The examiner should present 
an opinion as to the following 
questions:

(a.)  What are the current 
diagnoses that account for the 
veteran's present low back 
symptoms?

(b.)  To what extent did his 
experiences during active duty 
contribute to these diagnoses?

(c.)  Is it at least as likely as 
not that any pre-existing 
congenital lumbar spine defects 
were aggravated (i.e., worsened 
beyond their normal natural 
progress) by military service?

A complete rationale for all opinions 
must be provided.  If the examiner is 
unable to present any opinion without 
resorting to speculation, it must be so 
noted.  The report prepared must be 
typed.

5.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Thereafter, the RO must make certain 
the above development has been 
undertaken; then it should readjudicate 
the veteran's claims of entitlement to 
service connection for bilateral hearing 
loss and a right ankle disability, and 
whether new and material evidence was 
submitted to reopen a previously denied 
claim of entitlement to service 
connection for a low back disability.  If 
the benefit sought with respect to any of 
these claims remains denied, the veteran 
must be provided with a Supplemental 
Statement of the Case and an appropriate 
period of time must be allowed for 
response.  The case must then be returned 
to the Board for appellate review.

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

